ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Bristol General Contractors, LLC              )      ASBCA No. 61202
                                              )
Under Contract No. M67854-11-C-8018           )

APPEARANCE FOR THE APPELLANT:                        Traeger Machetanz, Esq.
                                                      Davis. Wright Tremaine LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Matthew S. Hawkins, Esq.
                                                     Nicole R. Best, Esq.
                                                      Trial Attorneys

               OPINION BY ADMINISTRATIVE JUDGE THRASHER

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' request, that the appeal is sustained. In the nature of a consent judgment, the
Board makes a monetary award to appellant in the amount of$940,000. This amount
is inclusive of interest. No further interest shall be paid.

       Dated: 26 October 2017




                                                    dministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
I concur                                         I concur


   M
 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61202, Appeal of Bristol
General Contractors, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                          2